Per Curiam.
Memorandum The landlord’s recovery of rent is restricted by section 260 of the Multiple Dwelling Law, which became effective April 19,1945. (L. 1945, ch. 880.) Under that statute, the landlord has the burden of proving that the rent demanded did not exceed the lowest rent charged for any month between September 30,1937, and March 3,1938. No such proof was offered.
The final order and judgment should be unanimously reversed upon the law, and new trial granted, without costs of this appeal to either party, the new trial to be limited to the determination of the amount of rent due.
MacCrate, MoCooet and Steinbrink, JJ., concur.
Order and judgment reversed, etc.